Bartol, J.,
delivered the opinion of this court.
This case comes before us from the Criminal Court of Baltimore on a writ of error issued by the Circuit Court for Baltimore City, and directed to the Criminal Court. The plaintiff in error was indicted for the larceny of a silver watch, valued at six dollars, and, upon a verdict of “guilty,” judgment was pronounced by the court, which, it is contended, was erroneous.
As the alleged error is in the judgment rendered, it is proper for us first to ascertain what judgment was, in point of fact, rendered.
In the record transmitted to this court, it is thus stated:
“ Therefore, it is considered by the Court here, that the said free negro, Thomas Watkins, be sold out of the State of Maryland, at public sale, as a slave for the period of five years, under the provisions of the Act of Assembly in such case made and provided.'1'’
By an amendment of the record, it appears that the judgment rendered by the court and entered upon the docket., was as follows: “Judgment—to be sold for the period of five years out of the limits of the State, from March 3ls£, 1859. Transcript sent.”
It is said by the attorney for the State “that the judgment extended in the Record, is nothing more than a technical amplification of the docket entry according to its legal meaning and effect.” If this were so, no objection on that ground could be made to the proceeding; it would find its sanction, both in the necessity of the case, and in the approved practice of courts of justice. In Weighorst vs. The State, 7 Md. Rep., 450, this court said, “It has always been the habit of clerks to take minutes and docket entries of the court’s proceedings, and *422subsequently to enter them at length, in technical language, according to the established forms. This is necessary to the dispatch of business, and relieves these officers from the inconvenient, if pot impracticable, labor of making correct full-records of proceedings as they transpire.” That was said in a case where the verdict of the jury, as set out in form upon the record, had the same legal effect and intendment, as the brief entry thereof made by the clerk on the docket.
But, in all cases, great care must be observed to state the proceedings correctly, and not, under pretence of amplifying the docket entries, to alter the substance and legal effect of the verdict rendered by the jury or the judgment pronounced by the court. To allow this, would be to deprive the citizen of the safeguards thrown around his life or liberty by the Constitution and the law, and to subject him to the consequences of the ignorance or mistake of the clerk. Without intending to impute unworthy motives to any one, we have no hesitation in saying that the judgment which was actually rendered by the court in this case, pronounced in the presence of the prisoner, entered upon the docket and transmitted to the sheriff under the solemnity of the court’s seal, to be executed by him, is not the same judgment set out in the record and originally transmitted to this court for review. The discrepancy between the two is obvious and material. By the former the sheriff is not directed to sell at public sale, but “'to sell for the period of five years,” &c., thus leaving it to the discretion of the sheriff to sell the convict, if he chooses, at private sale, while, by the Act of Assembly, it is the duty of the court, in its judgment, to direct a public sale. The judge has no power to pronounce any judgment under the Act, except such as the Act declares. He cannot lawfully place in the hands of the sheriff such a discretion, and his omission to direct the sale to be public, would render the judgment, as pronounced, 'illegal and void, even if it were not so, for other reasons, which will hereafter appear. The strictness which it is the duty of the courts to observe in the administration of the criminal law, is founded on sound reason and the sanction of the experience and wisdom of ages. Nothing is more important than that the *423rights of the citizen should be well defined, and the power of courts of justice exactly declared by the law, whose requirements ought to be strictly and rigidly observed; without this, the law itself will cease to be observed or respected. In the case before us, the plaintiff in error belongs to an abject class of our population, yet ihey are entitled to the protection of the law. It is our pride and boast, that while no man is so high as to be above the responsibilities of the law, there is no one so humble as to be beneath its protection. In this case, whether we consider the judgment as pronounced by the court, or as it is set out at length upon the record, it is not in conformity with the law. The plaintiff in error was indicted and convicted under the first section of the Act of 1858, ch. 324, which provides, “That in all cases hereafter, when free negroes shall be convicted of the crime of simple larceny to the value of five dollars and upwards, or as accessory thereto before the fact, they shall be sentenced to be sold at public sale, as slaves, for the period of not less than two, nor more than five years.”
The judgment of the court is, that the free negro “be sold as a slave, for five years, out of the limits of the State.” Now, this is not the sentence directed by the law. It is obvious from its provisions, that for the offence of simple larceny, the court cannot sentence a party to be sold out of the limits of the State. The Act enumerates eight distinct classes of crimes, and prescribes the several punishments for them respectively. In five of them the court is authorized, in its discretion, to sentence the convict to be sold as a slave, “either within or beyond, the limits of the State.” In three of them, no such discretion is conferred on the court. Simple larceny is one of these, and, as we have seen by the words of the first section, the punishment prescribed for that offence is, that the convict ube sold as a slave” for the specified term of years.
Under the sentence prescribed by the law, the convict may be purchased and held by a citizen of Maryland, or he might be purchased by a non-resident; under that pronounced by the court, the former could not be done.
It is the duty of the court to enforce the law as it is declared *424by the Legislature. This has not been done in this ease. The judgment was not authorized by thee law, and must be reversed.
(Decided July 29th, 1859.)
The effect of the reversal for error in the judgment itself, is properly stated by the counsel for the plaintiff in error in his argument. It defeats all former proceedings in the cause. This will abundantly appear by reference to the following authorities cited by him on this point: 1 Chitty's Crim. Law, 755; 4 Bl. Com., 393; Hawkins, Book 2nd, ch. 50, sec. 19.

Judgment reversed.